Name: 2003/562/CFSP: Council Decision 2003/562/CFSP of 29 July 2003 appointing the Head of Mission of the European Union Monitoring Mission (EUMM) and repealing Decision 2002/922/CFSP
 Type: Decision
 Subject Matter: European construction;  international affairs;  cooperation policy;  personnel management and staff remuneration
 Date Published: 2003-07-30

 Avis juridique important|32003D05622003/562/CFSP: Council Decision 2003/562/CFSP of 29 July 2003 appointing the Head of Mission of the European Union Monitoring Mission (EUMM) and repealing Decision 2002/922/CFSP Official Journal L 190 , 30/07/2003 P. 0019 - 0019Council Decision 2003/562/CFSPof 29 July 2003appointing the Head of Mission of the European Union Monitoring Mission (EUMM) and repealing Decision 2002/922/CFSPTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 23(2) thereof,Having regard to Council Joint Action 2002/921/CFSP of 25 November 2002 extending the mandate of the European Union Monitoring Mission(1), and in particular Article 5 thereof,Whereas:(1) By Decision 2002/922/CFSP of 26 November 2002(2), the Council extended the mandate of Mr AntÃ ³in MAC UNFRAIDH as Head of Mission of the European Union Monitoring Mission (EUMM) until 31 December 2003.(2) On 21 July 2003 the Council decided to appoint Ms Maryse DAVIET as Head of Mission of the EUMM following the resignation of Mr AntÃ ³in MAC UNFRAIDH.(3) Decision 2002/922/CFSP should therefore be repealed,HAS DECIDED AS FOLLOWS:Article 1Ms Maryse DAVIET is hereby appointed Head of Mission of the EUMM.Article 2Council Decision 2002/922/CFSP is hereby repealed.Article 3This Decision shall take effect on 1 September 2003.It shall apply until 31 December 2003.Article 4This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 29 July 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 321, 26.11.2002, p. 51.(2) OJ L 321, 26.11.2002, p. 53.